Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Replace paragraph [0009] with the following:
[0009] In2O3 powder with mass fraction of 90~97 and SnO2 powder with mass fraction of 10~3 are ball-milled and mixed with deionized water, diluent, binder and polymer material by a sand mill to obtain an ITO ceramic slurry with a solid content between 70~80% and a viscosity between 120~300 mPa∙s 

Replace paragraph [0040] with the following:
[0040] A slurry preparation step, this is, In2O3 powder with mass fraction of 90~97 and SnO2 powder with mass fraction of 10~3 are ball-milled and mixed with deionized water, diluent, binder and polymer material by a sand mill to obtain an ITO ceramic slurry with a solid content between 70~80% and a viscosity between 120~300 mPa∙s 2O3 powder and SnO2 powder; controlling the particle size of the mixed powder greatly affects the performance of the product. Especially the average particle size of the mixed powder is closely related to the grain size control of the ITO ceramic target. The average particle size D50 being controlled between 200~300 nm can achieve ideal results;

Amend claim 1 as follows:
(amended) 1. A method of preparing an ITO ceramic target with a controllable grain size, comprising:
ball-milling and mixing In2O3 powder with mass fraction of 90~97 and SnO2 powder with mass fraction of 10~3 with deionized water, diluent, binder and polymer material by a sand mill to obtain an ITO ceramic slurry with a solid content between 70~80% and a viscosity between 120~300 mPa∙s 
shaping the ITO ceramic slurry by a pressure grouting to obtain an ITO ceramic green body with a relative density of 58~62%;
the ITO ceramic green body undergoing an integrated degreasing and sintering treatment to obtain the ITO ceramic target; wherein the integrated degreasing and sintering treatment includes:
putting the ITO green body into a degreasing and sintering integrated furnace;
heating the degreasing and sintering integrated furnace to a degreasing temperature of 700~800oC, degreasing the ITO ceramic green body 
increasing the degreasing and sintering integrated furnace from the degreasing temperature to a first sintering temperature of 1,600~1,650oC; and
after increasing to the first sintering temperature, keeping the temperature at the first sintering temperature for 0~60 min, then start to reduce the degreasing and sintering integrated furnace from the first sintering temperature to a second sintering temperature of 1,500~1,540oC, and sintering the ITO target at the second sintering temperature in the atmospheric oxygen atmosphere, with temperature kept for 12 to 36 hours, to finally obtain the ITO ceramic target. 

These amendments correct the viscosity units in the specification and claim 1 and to correct the clear typographical error in claim 1 based on the teaching in the rest of claim 1, in paragraph [0054] and the embodiments. 

Allowable Subject Matter
Claims 1-10 are allowed
The following is an examiner’s statement of reasons for allowance: 
The claimed process is not taught or suggested by the cited art of record. None of the cited art of record teach or suggest the claimed degreasing and two step sintering process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/24/22